 1

 2

 3

 4

 5

 6

 7

8                               UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   JUAN G.1, an Individual,                      Case No.: 5:18-02165 ODW (ADS)

12                       Plaintiff,

13                       v.
                                                   ORDER ACCEPTING REPORT AND
14   ANDREW M.     SAUL2,   Commissioner of        RECOMMENDATION OF UNITED
     Social Security,                              STATES MAGISTRATE JUDGE
15
                         Defendant.
16

17
            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all the
18
     records and files herein, including Defendant’s Motion for Voluntary Remand [Dkt. No.
19
     18], all responses and replies to the Motion [Dkt. Nos. 20, 21 and 25], the Report and
20
     Recommendation of the assigned United States Magistrate Judge dated November 19,
21

22   1 Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
23
     Administration and Case Management of the Judicial Conference of the United States.
     2 On June 17, 2019, Saul became the Commissioner of Social Security. Thus, he is
24
     automatically substituted as the defendant under Federal Rule of Civil Procedure 25(d).


                                                -1-
 1   2019 [Dkt. No. 27], and Defendant’s Objections to the Report and Recommendation,

 2   filed December 3, 2019 [Dkt. No. 28]. As such, after thorough analysis and

 3   consideration of the Report and Recommendation, as well as Defendant’s Objections

 4   thereto, the Court concurs with and accepts the findings, conclusions and

 5   recommendations of the Magistrate Judge.

 6         Accordingly, IT IS HEREBY ORDERED:

 7         1.     The United States Magistrate Judge’s Report and Recommendation, [Dkt.

8                 No. 27], is accepted;

 9         2.     The Administrative Law Judge’s decision is reversed and this case is

10                remanded solely for a calculation and award of benefits; and

11         3.     Judgment is to be entered accordingly.

12

13   Dated: December 5, 2019

14

15                                        THE HONORABLE OTIS D. WRIGHT, II
                                          United States District Judge
16

17

18

19

20

21

22

23

24



                                                -2-
